Hasbrouck, J.
The case comes here on certiorari from a determination of the Industrial Commissioner that the relator comply with the provisions of section 220 of the Labor Law, which directs that eight hours shall constitute a legal day’s work for relator’s employees.
The Labor Law forbids the employment of labor for more than eight hours for all classes of employees except those engaged in farm and domestic service unless otherwise provided by law. Among the exceptions are “ employees engaged in the construction, maintenance and repair of highways and in water-works construction outside the limits of cities and villages.” (Labor Law, §§ 3, 220, subd. 4.)
The relator had a contract with the Board of Hudson River Regulating District for the construction of a dam on the Sacandaga river, the purpose of which erection was the control and regulation of river flow, which contract contains a stipulation as provided in section 220. The sole question presented is, what did the Legislature contemplate in the use of the words, “ water-works construction? ”
When the Legislature has used the words “ water works ” it has been in relation to the supply of water for domestic and drinking purposes of cities, villages, towns and water supply districts. (Transp. Corp. Law, art. 8; Town Law, §§ 282-285, as amd. by Laws of 1926, chap. 711; Laws of 1927, chap. 70, and Laws of 1928, chap. 439; Village Law, § 221 et seq., as amd. by Laws of 1927, chap. 650, and subsequent statutes; Id. § 237 et seq., as added by Laws of 1927, chap. 333; Conservation Law, §§ 521-524, as amd. by Laws of 1922, chap. 413; Laws of 1926, chap. 648, and Laws of 1928, chap. 242.) Section 524* provides that no water supply system shall be operated until the work has been approved by the *358Commission. This section does not relate to the work of river regulation.
The interpretation required by the law is that of ordinary use of the words “ water works ” in the communities of the State where water works are located. (Suth. Stat. Const. § 242.) ■
The language of section 220, subdivision 4, of the Labor Law comprehends only construction of water works outside cities and villages. It is obvious that within the contemplation of the Legislature was only such water works as could be constructed under the law by cities and villages.
What is meant by “ stove works,” “ powder works,” “ locomotive works,” “ gas works ” are the grounds, buildings, machinery and plant used to produce stoves, powder, locomotives or gas. (People v. Haight, 54 Hun, 8.)
So “ water works ” in general parlance, when used by the lawmaking power, mean the grounds, waters and structures necessary to prepare water for domestic uses and carry and distribute the same.
If the Legislature meant to exempt employees on the river regulating constructions undertaken by the State it could have said so. If the purpose of the framers of the law was to secure exemption under doubtful phraseology the imposition on the public ought not to be encouraged. (Suth. Stat. Const. § 223.)
I am unable to bring myself to believe that the Legislature meant to weaken the general law designed for the protection of labor or to deny the principle involved therein, except for “.water-works ” construction as above described outside of cities and villages.
An objection to the interpretation set forth herein is that a violation of the statute under construction creates a penalty and must be construed strictly. The rule upon the subject does not deny that such laws are to be strictly construed but not to defy the lawmakers’ intention. In Johnson v. Southern ‘Pacific Co. (196 U. S. 1, 37) Chief Justice Fullee states the rule in these words: “ Moreover, it is settled that ‘ though penal laws are to be construed strictly, yet the intention of the Legislature must govern in the construction of penal as well as other statutes; and they are not to be construed so strictly as to defeat the obvious intention of the Legislature.’ ” Mr. Justice Stoet, quoted by the chief justice, says: “In short, it appears to me, that the proper course in all these cases, is to search out and follow the true intent of the Legislature, and to adopt that sense of the words which harmonizes best with the context, and promotes in the fullest manner, the apparent policy and objects of the Legislature.” (United States v. Winn, 3 Sumn. 209; Suth. Stat. Const. § 262.)
*359Harmony with the context requires that by water works construction outside of cities and villages is meant the same as in cities and villages. The general purpose of the Labor Law is to maintain the eight-hour day for labor. Any departure or exception should be strictly construed. (Suth. Stat. Const. § 223.)
We conclude that the Legislature did not intend when it used the words “ water-works construction ” to include “ river regulating works ” construction.
The decision of the Industrial Commissioner should be confirmed, with costs.
Davis and Whitmyer, JJ., concur; Van Kirk, P. J., dissents, with a memorandum, in which Hinman, J., concurs.

 Renmn. from section 523 of the Conservation Law. — ■ [Rep.